Citation Nr: 0109203	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-10 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
April 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


REMAND

The RO denied the veteran's claim for service connection for 
hepatitis C on the basis that the claim is not well grounded.  
During the pendency of the veteran's appeal, but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In several statements, and at VA examination, the veteran 
maintained that he contracted hepatitis C as the result of a 
blood transfusion in service conducted in connection with 
treatment of gunshot wounds received to his left thigh and 
left forearm.  Service medical records include a hospital 
report for the period from June 1970 to August 1970 for the 
Naval Hospital in Great Lakes, Illinois, which indicates that 
the veteran was initially treated for the referenced gunshot 
wounds several weeks prior to his admission to that hospital.  
The hospital report indicates that the veteran was treated 
first at the 91st Evacuation Hospital, following which he was 
transferred to the 249th General Hospital in Japan.  Notably, 
however, there are no records on file associated with the 
referenced evacuation and general hospitals.

The Board further notes that the veteran was afforded a VA 
examination in March 1999, at which time the examiner, 
following evaluation of the veteran and based on a reactive 
antibody test for hepatitis C, diagnosed the veteran with 
hepatitis C.  Thereafter, the veteran reported for additional 
testing in November 1999, following which a second VA 
physician noted that since the veteran had a positive 
antibody test for hepatitis C, he had been exposed to 
hepatitis C in the past.  However, because recent liver 
function tests were normal, the examiner concluded that the 
veteran did not currently have active hepatitis or liver 
disease.  Under the circumstances, the Board concludes that 
additional VA examination of the veteran is warranted.

The Board lastly notes that review of the record suggests 
that the veteran was treated at the VA Medical Center (VAMC) 
West Side facility in Chicago, Illinois (Chicago-West Side) 
in 1978; there are no records on file for that facility prior 
to 1981.  In addition, the veteran has reported relevant 
treatment at the VAMC Lakeside facility in Chicago, Illinois 
(Chicago-Lakeside) in 1999; there is no indication that 
records from that facility have been obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
treatment records from the Chicago-
Westside VAMC in Chicago, Illinois 
for 1978 to the present, and from 
the Chicago-Lakeside VAMC in 
Chicago, Illinois for 1999 to the 
present, should be obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, the RO 
should so inform the veteran and his 
representative, and request them to 
provide a copy of such records.

3.  The RO should also request the 
veteran to  provide information 
pertaining to the specific unit(s) 
to which he was assigned during his 
active service.  Using any unit 
assignment information for the 
veteran obtained, the RO should 
contact the National Personnel 
Records Center (NPRC) and request 
that NPRC search its records for any 
additional service medical records 
for the veteran.  In any event, the 
RO should request that NPRC search 
its records for the 91st Evacuation 
Hospital, the 249th General Hospital 
in Japan, and the Great Lakes, 
Illinois Naval Hospital, from March 
1969 to April 1971 and any service 
medical records referring to the 
veteran at any time during that 
period. 

4.  The RO should also contact the 
Great Lakes, Illinois Naval Hospital 
directly, and ask that facility to 
search for any medical records for 
the veteran from 1969 to 1971, and 
to provide any such records which 
are located. 

5.  Thereafter, the RO should afford 
the veteran a VA examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of his hepatitis C.  All 
indicated tests should be conducted, 
and the examiner is to set forth all 
findings in detail.  The examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that any currently 
present hepatitis C is etiologically 
related to service or to any 
disorder noted therein.  The 
complete rationale for all opinions 
expressed should also be provided.  
The claims folder, including a copy 
of this REMAND, must be made 
available to and reviewed by the 
examiner.  The examination report is 
to reflect that a review of the 
claims file was made.  The 
examination report must be typed.

6.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000.  Then, the 
RO should readjudicate the issue of 
entitlement to service connection 
for hepatitis C. 

7.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


